Blandford, J.
1. Whether in a deed to land a clause reserving to tlm grantor all minerals and mining privileges thereon constitutes a reservation or exemption, and whether it would be void as being a sav'ing as large as the grant, is not decided, because the question was not argued before this court; Shep. Touch., 80; 7 W. & S., 184.
2. Under the facts of this case, there was no error in refusing to grant an injunction to restrain one who held under the grantee of a *201deed containing such a provision from using certain water on the land and a certain mill, for pounding and washing ore taken by him from an adjacent lot. No harm can come to the complainant thereby; and it is directed that the case be held for a full and final trial before the court and jury.
J. S. James; P. H. Brewster; C. D. Camp, for plaintiff in error.
Thomas W. Latham; A. I. Bartlett, for defendants.
Judgment affirmed.